DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: generic placeholder = traction device and functional language = tensioning the balloon in claims 6 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 7 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the phrase "the second fluid portion" renders the claim indefinite because
Claim 7 recites the limitation "the second fluid portion" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination the examiner will read “the second fluid portion” as “the second balloon portion”.
Claims 8 – 14 are indefinite because they are dependent on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghodsian (US 20160310707 A1).
Regarding claim 1, Ghodsian discloses a cervical ripening system (apparatus for child-birth assistance) comprising, in combination:
a balloon catheter (catheter 210) having a balloon portion (balloon 240) configured to pass through a cervix (Examiner’s note: uterine balloon 240 is placed against the uterine wall, similar to the placement of uterine balloon 420 shown in Fig. 4, thus balloon 240 passes through the cervix) when contracted and to engage and pressure a uterine side of the cervix when expanded by a fluid (Examiner’s note: as discussed in paragraph [0025] the balloon 240 comes into contact with the lower uterine wall and applies pressure thereon; and as discussed in paragraph [0029] the balloons are expanded via fluids); and
a fluid pump (pump 270) (Examiner’s note: as stated in paragraph [0027] pump 270 represents any kind of manual or automatic fluid pump; and the examiner is reading pump 270 as an automatic fluid pump) in fluid flow communication (Examiner’s note: in communication via catheter 210) with the balloon portion (balloon 240) of the catheter (catheter 210) and configured to selectively expand and contract the balloon portion of the balloon catheter to repetitively increase and decrease pressure on the uterine side of the cervix (Examiner’s note: as discussed in paragraph [0032] the inflatable system 200 is coupled to an automatic inflate / deflate system comprising a pressure controller 
Regarding claim 2, Ghodsian discloses wherein the repetitively increased and decreased pressure on the uterine side of the cervix simulates forces that occur during natural uterine contractions (Examiner’s note: as discussed in paragraph [0017] the inflatable balloon system is used to soften and ripen the cervix, to cause the cervix to dilate and to induce labor; which equates to simulating the forces that occur during natural uterine contractions).
Regarding claim 3, Ghodsian discloses wherein the repetitively increased and decreased pressure on the uterine side of the cervix is a waveform (Examiner’s note: as discussed in paragraph [0032] the pressure controller can use a pulsed inflation / deflation in a sinusoidal pattern).
Regarding claim 4, Ghodsian discloses wherein the waveform has a shape selected from saw tooth, square, triangle, and sinusoidal (Examiner’s note: as discussed in paragraph [0032] the pressure controller can use a pulsed inflation / deflation in a sinusoidal pattern).
Regarding claim 5, Ghodsian discloses wherein the fluid pump (pump 270) is a motorized fluid pump (Examiner’s note: the pump 270 is an automatic pump controlled by a controller and is thus motorized).
Regarding claim 6, Ghodsian further comprising a traction device (balloon 250) tensioning the balloon portion (balloon 240) against the uterine side of the cervix (Examiner’s note: with the balloon 250 anchoring in the cervical canal below balloon 
Regarding claim 7, Ghodsian discloses a cervical ripening system comprising, in combination:
a balloon catheter (catheter 210) having a first balloon portion (balloon 240) configured to pass through a cervix (Examiner’s note: uterine balloon 240 is placed against the uterine wall, similar to the placement of uterine balloon 420 shown in Fig. 4, thus balloon 240 passes through the cervix) when contracted and to engage and pressure a uterine side of the cervix when expanded by a fluid (Examiner’s note: as discussed in paragraph [0025] the balloon 240 comes into contact with the lower uterine wall and applies pressure thereon; and as discussed in paragraph [0029] the balloons are expanded via fluids); and
a second balloon portion (cervical balloon 250) (paragraph [0025]) configured to pass to a cervix when contracted and to engage a vaginal side of the cervix when expanded by a fluid (Examiner’s note: as discussed in paragraph [0025] the balloon 250 is anchored within the cervical canal and applies pressure thereon; and as discussed in paragraph [0029] the balloons are expanded via fluids); and
at least one fluid pump (pump 270) (Examiner’s note: as stated in paragraph [0027] pump 270 represents any kind of manual or automatic fluid pump; and the examiner is reading pump 270 as an automatic fluid pump) in fluid flow communication (Examiner’s note: as discussed in paragraphs [0022 – 0023] each balloon 240 and 250 is connected to a vaginal-balloon conduit/ tube) with 
Regarding claim 8, Ghodsian discloses wherein the repetitively increased and decreased pressure on the uterine side of the cervix simulates forces that occur during natural uterine contractions (Examiner’s note: as discussed in paragraph [0017] the inflatable balloon system is used to soften and ripen the cervix, to cause the cervix to dilate and to induce labor; which equates to simulating the forces that occur during natural uterine contractions).
Regarding claim 9, Ghodsian discloses wherein the repetitively increased and decreased pressure on the uterine side of the cervix is a waveform (Examiner’s note: as discussed in paragraph [0032] the pressure controller can use a pulsed inflation / deflation in a sinusoidal pattern).
Regarding claim 10, Ghodsian discloses wherein the waveform has a shape selected from saw tooth, square, triangle, and sinusoidal (Examiner’s note: as 
Regarding claim 11, Ghodsian discloses wherein the fluid pump (pump 270) is a motorized fluid pump (Examiner’s note: the pump 270 is an automatic pump controlled by a controller and is thus motorized).
Regarding claim 12, Ghodsian discloses wherein the second balloon portion (balloon 250) engages the vaginal side of the cervix (paragraph [0025]) and acts as a traction device to tension the first balloon portion (balloon 240) against the uterine side of the cervix (Examiner’s note: with the balloon 250 anchoring in the cervical canal below balloon 240, there is some degree of frictional tension such that the first balloon, balloon 240, will be tensioned against the uterine wall).
Regarding claim 13, Ghodsian discloses wherein the at least one pump (pump 270) selectively expands and contracts only the first balloon portion (balloon 240) (Examiner’s note: as stated in paragraph [0032] each balloon is independently inflated thus pump 270 can expand / contract only balloon 240).
Regarding claim 14, Ghodsian discloses wherein the at least one pump (pump 270) selectively expands and contracts only the second balloon portion (balloon 250) (Examiner’s note: as stated in paragraph [0032] each balloon is independently inflated thus pump 270 can expand / contract only balloon 250).
Regarding claim 15, Ghodsian discloses a method for cervical ripening (cervical ripening) (paragraph [0017]) comprising the steps of, in combination:
passing a balloon portion (balloon 240) of a balloon catheter (catheter 210) through a cervix and into a uterus when the balloon portion (balloon 240) is 
expanding and contracting the balloon portion (balloon 240) of the balloon catheter (catheter 210) within the uterus with a fluid (Examiner’s note: the balloons are filled with fluid as discussed in paragraph [0029]) using a fluid pump (pump 270) (Examiner’s note: as stated in paragraph [0027] pump 270 represents any kind of manual or automatic fluid pump; and the examiner is reading pump 270 as an automatic fluid pump) in fluid flow communication (Examiner’s note: balloon 240 is in communication with the pump via a conduit / tube, not shown – paragraph [0022]) with the balloon portion (balloon 240) of the balloon catheter (catheter 210) to repetitively increase and decrease pressure on the uterine side of the cervix (Examiner’s note: as discussed in paragraph [0032] the inflatable system 200 is coupled to an automatic inflate / deflate system comprising a pressure controller used to pulse, increase / decrease, pressure in each balloon and apply variable  pressures to the balloons respective locations such that balloon 240 applies repeated pressure on the uterine wall).
Regarding claim 16
Regarding claim 17, Ghodsian discloses wherein the repetitively increased and decreased pressure on the uterine side of the cervix is a waveform (Examiner’s note: as discussed in paragraph [0032] the pressure controller can use a pulsed inflation / deflation in a sinusoidal pattern).
Regarding claim 18, Ghodsian discloses wherein the waveform has a shape selected from saw tooth, square, triangle, and sinusoidal (Examiner’s note: as discussed in paragraph [0032] the pressure controller can use a pulsed inflation / deflation in a sinusoidal pattern).
Regarding claim 19, Ghodsian discloses wherein the fluid pump (pump 270) is a motorized fluid pump (Examiner’s note: the pump 270 is an automatic pump controlled by a controller and is thus motorized).
Regarding claim 20, Ghodsian further comprising a traction device (balloon 250) tensioning the balloon portion (balloon 240) against the uterine side of the cervix (Examiner’s note: with the balloon 250 anchoring in the cervical canal below balloon 240, there is some degree of frictional tension such that the first balloon, balloon 240, will be tensioned against the uterine wall).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shute (US 3626949) teaches a cervical ripening device comprising a balloon and repetitive inflation / deflation of said balloon.
Juravic (US 20130053863 A1) teaches a cervical ripening device wherein the device is repeatedly expanded and contracted.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        

/WADE MILES/Primary Examiner, Art Unit 3771